Name: Council Implementing Decision (CFSP) 2018/1250 of 18 September 2018 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa;  civil law;  European construction
 Date Published: 2018-09-19

 19.9.2018 EN Official Journal of the European Union L 235/21 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/1250 of 18 September 2018 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), and in particular Article 12(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015 the Council adopted Decision (CFSP) 2015/1333. (2) On 11 September 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1970 (2011) added one person to the list of persons and entities subject to restrictive measures. (3) Annexes I and III to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I and III to Decision (CFSP) 2015/1333 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) OJ L 206, 1.8.2015, p. 34. ANNEX The following person is added to the list in Annex I to Decision (CFSP) 2015/1333: 27. Name: 1: Ibrahim 2: Saeed 3: Salim 4: Jadhran Title: na Designation: Leader of armed militias DOB: 1982 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: Libya Passport no: na National identification no: na Address: na Listed on: 11 Sept. 2018. Other information: name of mother Salma Abdula Younis.Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: www.interpol.int/en/notice/search/un/xxxx. Listed pursuant to paragraphs 11 (b), 11 (c) and 11 (d) of resolution 2213 (2015); paragraph 11 of resolution 2362 (2017). Additional information:  Libya's Attorney General's Office has issued an arrest warrant against the person concerned accusing him of perpetrating a number of crimes.  The person concerned carried out armed actions and attacks against oil installations located in the oil crescent region that caused its destruction, the latest of which was on 14 June 2018.  The attacks on the crescent oil region resulted in many casualties among the inhabitants of the region and endangered the lives of civilians.  The attacks intermittently halted Libyan oil exports from 2013 to 2018, which led to significant losses for the Libyan economy.  The person concerned attempted to export oil illegally.  The person concerned recruits foreign fighters for his repeated attacks against oil crescent  region.  The person concerned, through his actions, is working against the stability of Libya, and constitutes an obstacle in the way of the Libyan parties to resolve the political crisis and implement the United Nations Plan of Action. The following person is added to the list in Annex III to Decision (CFSP) 2015/1333: 27. Name: 1: Ibrahim 2: Saeed 3: Salim 4: Jadhran Title: na Designation: Leader of armed militias DOB: 1982 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: Libya Passport no: na National identification no: na Address: na Listed on: 11 Sept. 2018. Other information: name of mother Salma Abdula Younis.Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: www.interpol.int/en/notice/search/un/xxxx. Listed pursuant to paragraphs 11 (b), 11 (c) and 11 (d) of resolution 2213 (2015); paragraph 11 of resolution 2362 (2017). Additional information:  Libya's Attorney General's Office has issued an arrest warrant against the person concerned accusing him of perpetrating a number of crimes.  The person concerned carried out armed actions and attacks against oil installations located in the oil crescent region that caused its destruction, the latest of which was on 14 June 2018.  The attacks on the crescent oil region resulted in many casualties among the inhabitants of the region and endangered the lives of civilians.  The attacks intermittently halted Libyan oil exports from 2013 to 2018, which led to significant losses for the Libyan economy.  The person concerned attempted to export oil illegally.  The person concerned recruits foreign fighters for his repeated attacks against oil crescent  region.  The person concerned, through his actions, is working against the stability of Libya, and constitutes an obstacle in the way of the Libyan parties to resolve the political crisis and implement the United Nations Plan of Action.